Opinion issued April 8, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-14-00243-CV
                             ———————————
                      IN RE JUANITA SALDIVAR, Relator



               Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      On March 24, 2014, the relator, Juanita Saldivar, filed a petition for writ of

mandamus, requesting that the Court direct the trial court to vacate its March 7,

2014 “Order Granting Petitioner’s Motion to Compel Discovery and For

Sanctions.”1



1
      The underlying case is In the Interest of J.A.W., Jr., No. 2010-22311, in the 257th
      District Court of Harris County Texas, the Honorable Judy Warne presiding.
      We deny the petition for writ of mandamus.      We dismiss all pending

motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                        2